Title: From John Adams to Jeremy Belknap, 26 September 1789
From: Adams, John
To: Belknap, Jeremy



Dear Sir
New York Septr. 26. 1789

Yesterday I received your favour of the 19th. and learn with Pleasure your design to persue your valuable History of New Hampshire.
The Anecdote of "Positive Proof from Holland that military Stores, to the amount of 400,000 St. were ordered and purchased from N. America", is wholly unknown to me. that Col Lee of Marblehead ever “recd or dispersed” any stores I never heard nor that he was “reimbursed by the £800 voted to pay their minute Men".—I am ignorant of the whole, nor do I believe any Part of it.—Sir Joseph York at the Hague was supposed, and I believe truely to have Spies in every Tavern in Amsterdam, who fabricated more lies than they discovered or communicated Truths; and this I doubt not was one of the former: if indeed the British Ministry had any Such Information. Your Governor or Lt. Governor can tell you, with certainty whether there was any foundation for the Rumour. I believe there was absolutely none.—We should all have been comforted with even the faintest hope of Such Relief at that Time, and if there had existed even a Report of the Kind that any of Us believed, I should not have failed to have heard of it.
You have very good Reasons, from Hutchinsons Vanity his Love of Flattery, and his particular Pride in the Love and Admiration of New Englandmen, to suppose, that in a foreign Country Scantily supported, with numerous family Connections dependent on him, and still more numerous objects Ruined by his Wiles, neglected and despised by one half the nation, neglected by the other, and not even much admired at Court, his latter days must have been “dark and dismal.” But I am unable to give you particular Information concerning him. Nobody when I was in England was fond of talking of him.—I heard a Report that he laid violent hands on himself, but it was from so poor an Authority, that it is scarcely worth while to enquire into the Truth of it.—if there had been any foundation for it, the Story would have made more noise.—I have heard too of Morifications he received at Court, from Slights of the King at his too Earnest Zeal to bring forward his Brother Foster upon all occasions. whether these particulars are not beneath the Dignity of Biography to mention, you are the best judge, next to Dr Kippis that I know. The Subject chosen by the Clergy, does honour to their Patriotism as well as Piety. The Morals and Religion, as well as the Property and Liberty of the People of this Country have Suffered extremely, from a Loss of the Sense of the Duty of submission to Government. if the Press should not pull down as fast as the Pulpit can build up, the Design of the Clergy in all Events laudable, will have very happy Effects.
Happy are you sir, to contemplate in learned Ease and Leisure the Course of Events, and at the same time that you contribute largely to the Entertainment & Instruction of your Country, and Posterity, raise a Monument more durable than marble to yourself.— Unhappy am I, to be destined to Spend two thirds of my Life in defending this People, against an Host of Ennemies, I might have said against an Host of Nations, and the remaining third, in feebleness and Infirmity against their own Ignorance Folly and ——— I will not say more. I have not been asssulted by Malice.—Ned Church has been actuated by the purest motives of Patriotism for any thing that I know.—I never injured nor offended him. I knew nothing of him. There has not been a Word exchanged between Us him and me this dozen years that I know.—if it was not Patiotism it was mere Caprice or the lust of fame. Let him have it, tho he who burnt the Temple could not obtain it.—
With great Esteem, I have the honour / to be, Sir your most obedient  &c
John Adams